RAY PEARSON, Circuit Judge.
This appeal is submitted on the question whether a police officer has the lawful right to search the person of a defendant who has been lawfully arrested on the violation of a city traffic ordinance committed in the presence of the officer.
*118The court having reviewed the evidence adduced at the city trial, reviewed and considered the briefs filed by counsel for the parties and the cases therein cited, answers the question in the affirmative.
It is ordered and adjudged that the judgment and sentence are affirmed.